DETAILED ACTION
1.	The Amendment filed 01/19/2021 has been entered. Claims 1-8 in the application remain pending and are currently being examined. Claims 1-2, 4 & 8 were amended. 

2.	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on 10/20/2020.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
4.	The Double Patenting rejections of claims 1-7 on the ground of statutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/528,627 are withdrawn per amendments of claim 1.

5.	The Double Patenting rejections of claims 1-7 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/533,790 are withdrawn per amendments of claim 1.

Claim Rejections
6.	The claim rejections under 35 U.S.C. 112(b), of claims 1-8 are withdrawn per amendments of claim 1.

7.	The claim rejections under AIA  35 U.S.C. 102(a)(1) as anticipated by Zheng (CN 102298188 A) of claims 1-8 are withdrawn per cancellation of claim 4 and amendments of claim 1.

8.	Support for these amendments can be found in the instant application US PG-Pub. 2020/0049859 A1: [0015]-[0016]; [0018]; fig 2 & 5.

Examiner’s Amendment
9.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Michael P. Wiersch on 02/25/2021.
The application has been amended as follows: 
1. (Currently amended) A lens coating fixture, comprising: a fixture upper plate and a fixture lower plate that is arranged to be opposite to the fixture upper [[late]] plate and clamps a lens to be coated together with the fixture upper plate, the fixture upper plate being provided with a plurality of first lens receiving holes, and the fixture lower plate being provided with a plurality of second lens receiving holes corresponding to the plurality of first lens receiving holes; wherein the fixture upper plate is provided with a plurality of recess portions arranged spaced along the circumferential direction of each of the plurality of first lens receiving holes, the plurality of recess portions plurality of first lens receiving holes; a plurality of protrusion portions are arranged at positions of the fixture lower plate one-to-one corresponding to the plurality of recess portions, the plurality of protrusion portions being configured to be received in the plurality of recess portions and abut against an object side or an image side of a non-imaging region of the lens to be coated when the fixture upper plate and the fixture lower plate are attached; the lens to be coated is attached to an inner wall enclosing the plurality of first lens receiving holes; and a projection on the fixture upper plate of each of the plurality of protrusionportions is at least partially positioned in each of the plurality of first lens receiving holes, each of the plurality of protrusionportions comprises an end face distal from the fixture lower plate, and a side wall extending from the end face to the fixture lower plate, the side wall is perpendicular to the fixture lower plate.
2. (Currently amended) The lens coating fixture as described in claim 1, wherein the plurality of recess portions are equally spaced along the circumferential direction of the plurality of first lens receiving holes, and the plurality of protrusion portions are equally spaced along the circumferential direction of the plurality of second lens receiving holes.  
3. (Currently amended) The lens coating fixture according to claim 2, wherein each of the plurality of recess portions is in communication with two adjacent first lens receiving holes of the plurality of first lens receiving holes, and each of the plurality of protrusion portions is arranged between two adjacent second lens receiving holes of the plurality of second lens receiving holes.  
[[being]] is configured to abut against the object side or the image side when the fixture upper plate and the fixture lower plate are attached.  
5. (Original) The lens coating fixture according to claim 4, wherein a face of the end face configured to abut against the object side or image side is a flat face.  
6. (Original) The lens coating fixture according to claim 1, wherein the plurality of first lens receiving holes and the plurality of second lens receiving holes are both uniformly arranged to an array.  
7. (Original) The lens coating fixture according to claim 1, wherein one of the fixture upper plate and the fixture lower plate is provided with a catch portion, and the other of the fixture upper plate and the fixture lower plate is provided with a catch hole, the catch portion being caught in the catch hole when the fixture upper plate and the fixture lower plate are attached.  
8. (Currently amended) The lens coating fixture according to claim 1, wherein the plurality of protrusionportions and plurality of the second lens receiving holes are spaced apart from each other

Reasons for Allowance
10.	Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 1 recites “A lens coating fixture, comprising: a fixture upper plate and a fixture lower plate that is arranged to be opposite to the fixture upper plate and clamps a lens to be coated together with the fixture upper plate, the  as in the context of independent claim 1. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717